CATES, Presiding Judge.
Youthful Offender conviction: sentence, one year and one day “imprisonment in the State Penitentiary * * Italics supplied. See Act 335, February 10, 1972. (Michie’s unofficial Code, T. 15, §§ 266(1)-266(6).) The indictment was for second degree forgery.
Section 4 of the Act provides that if the accused is adjudged to be a youthful offender “the court shall (a) * * *, or (b) * * *, or (c) * * *, or (d) commit the defendant to the custody of the *289director of the department of correction for a term of three years or a lesser term.” Acts 1971, at p. 4623.
The Legislature did not intend that persons under this Act were to be commingled as though fungible felons with the other inmates of the penitentiary system. Rather the director must take custody of them and place them apart from the prisoners convicted of specific felonies. The physical facilities need not be only for youthful offenders but commingling is not permissible. Section 6 of the Act reinforces this view. See also 18 U.S.C. § 5011.
The judgment below is affirmed but the cause is remanded for proper sentencing.'
Affirmed but remanded for proper sentence.
All the Judges concur, except ALMON, J., not sitting.